Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/22/2021.  In the Amendment, Applicant amended claims 1, 3, 5-6.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-9.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1 and 4-9 (renumbered 1-7) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Anthony M. Pettes (client’s representative, Reg. No. 65,170) at the telephone number (202) 772-8770 on 03/10/2021 with regards to the claims’ formality and suggested the applicant to cancelled claims 10-20 and incorporate the dependent claim 3 into claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 23 and 10-20 are canceled.
Claims 1 and 4 have been amended as follows:

1.    (Currently Amended) A method for replicating an in memory row store (IMRS) enabled database, comprising:
 	scanning, by a first replicant agent, a system log including a first log entry corresponding to a first database operation on a first database object residing in a disk 
 	scanning, by a second replicant agent, an IMRS log including a third log entry corresponding to the committed database operation;
 	determining, by the first replicant agent, a first stream package based on the first log entry; determining, by the second replicant agent, a second stream package based on the third log entry; 
 	determining a replay order associated with the first stream package and the second stream package; 
 	assigning a first unique identifier to the first log entry and a second unique identifier to the second log entry;
 	determining a third unique identifier based on the second unique identifier;
 	assigning the third unique identifier to the third log entry,
 	wherein the determining the replay order associated with the first stream package and the second stream package comprises determining the replay order based on the first unique identifier and the second unique identifier; 
 	sending the first stream package including the first unique identifier to a secondary database server based on the replay order; and
 	sending the second stream package including the second unique identifier to the secondary database server based on the replay order.

2.    (Canceled)



4.    (Currently Amended) The method of claim [[3]] 1, further comprising:
receiving, from the secondary database server, a first acknowledgment including the first unique identifier; and
receiving, from the secondary database server, a second acknowledgment including the second unique identifier.

5.    (Previously Presented) The method of claim 1, wherein the first unique identifier comprises at least one of log page timestamp information, a log page number, a log page row, log page row transaction information, log page number transaction information, or transaction time stamp information.

6.   (Previously Presented) The method of claim 1, wherein the third unique identifier comprises at least one of log page timestamp information, a log page number, a log page row, log page row transaction information, log page number transaction information, transaction time stamp information, or a fourth unique identifier identifying an order of execution of the committed database operation among a plurality of committed database operations.

7.    (Original) The method of claim 1, further comprising:
determining that the IMRS enabled database has in row memory storage enabled; and
determining that the IMRS enabled database has been marked for replication.

8.    (Original) The method of claim 1, wherein the determining, by the first replicant agent, the first stream package based on the first log entry comprises:
determining a database command corresponding to the first database operation; and
generating the first stream package based on the database command.

9.    (Original) The method of claim 1, wherein the determining, by the second replicant agent, the second stream package based on the third log entry comprises:
determining a database command corresponding to the committed database operation; and generating the second stream package based on the database command.

10-20 (Canceled).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 10/20/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Karandikar et al. (US PGPUB 2016/0299934, hereinafter Karandikar) in view of Wiss et al. (US PGPUB 2004/0098425, hereinafter Wiss). 
	The invention is directed: generating a single transaction data stream from multiple database logs and assigning a first unique identifier to a first log entry associated with a disk store, a second unique identifier to a second log entry associated with in an in memory row store, and a third unique identifier to a third log entry based on the second unique identifier, and then determining a first stream package based on the 

 	The closest prior arts are Karandikar et al. (US PGPUB 2016/0299934, hereinafter Karandikar) in view of Wiss et al. (US PGPUB 2004/0098425, hereinafter Wiss) is are generally directed to aspect of method for the database management that a frequently accessed data table of the memory row store (IMRS)  enabled database to be stored in the IMRS for more efficient performance of database operations and performance of the database management system to access and retrieval of database objects in main memory is faster and provides more predictable performance.

 	However, none of Karandikar and Wiss teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For examples, it failed to teach “scanning, by a second replicant agent, an IMRS log including a third log entry corresponding to the committed database operation; determining, by the first replicant agent, a first stream package based on the first log entry; determining, by the second replicant agent, a second stream package based on the third log entry; determining a replay order associated with the first stream package and the second stream package; assigning a first unique identifier to the first log entry and a second unique identifier to the second log entry; determining a third unique identifier based on the second unique identifier; assigning the third unique 

This feature in light of other features, when considered as a whole, in the independent claim 1 is allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claim 1. 
	The dependent claims depending upon claim 1 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163